Citation Nr: 1048130	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-23 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
September 1973 to March 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated July 2007, of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Board notes that the Portland RO received a statement from 
the Veteran in  
July 2009; this evidence was received after the statement of the 
case (SOC) was issued in May 2009, but before the appeal was 
certified to the Board in  
January 2010.  The Board notes that, if the agency of original 
jurisdiction (AOJ) receives additional pertinent evidence after a 
statement of the case and before the appeal has been certified to 
the Board and the appellate record is transferred to the Board, 
the AOJ is responsible for furnishing the appellant and the 
representative a supplemental statement of the case.  See 38 
C.F.R. § 19.31(b)(1).  However, in this case, the newly received 
evidence was duplicative of other evidence previously considered.  
As such, this case will not be remanded to the AOJ for the 
issuance of a supplemental statement of the case (SSOC).  See 38 
C.F.R. § 19.37(a) (when evidence is received prior to the 
transfer of a case to the Board, a supplemental statement of the 
case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 unless 
the additional evidence is duplicative or not relevant to the 
issue on appeal).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during 
service.

2.  The Veteran has a current diagnosis of PTSD. 

3.  An in-service personal assault stressor did not occur. 

4.  The Veteran does not have PTSD due to a verified in-service 
stressor.




CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was recently removed from 
the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.   Those five 
elements include: (1) Veteran status;  
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  The notice included 
provisions for disability ratings and for the effective date of 
the claim.

In a timely May 2007 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection as well as what 
information and evidence must be submitted by the Veteran, what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance VA could provide the Veteran in 
obtaining this evidence.  

In disability compensation (service connection) claims, VA must 
provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Veteran has been afforded an adequate examination on the 
issue of service connection for PTSD.  VA provided the Veteran 
with an examination in  
August 2005.  The Veteran's history was taken and a complete 
examination with clinical measures was conducted.  Diagnoses 
given were consistent with the examination report.  Therefore, 
the Veteran has been afforded adequate examinations on the issue 
decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence.  Specifically, the 
information and evidence that has been associated with the claims 
file includes the Veteran's service treatment records, post 
service VA treatment records, and the Veteran's statements.  In a 
June 2005 report of contact, the VA verified that the Veteran was 
not in receipt of SSI or SSA disability benefits.  While a VA 
social worker's evaluation in September 2006 suggested the 
Veteran was receiving benefits from the SSA, as there is no 
verifiable in-service stressor, the Veteran's claim for PTSD is 
not substantiated and the SSA records, if they exist, need not be 
obtained, because any findings, including any nexus opinion, 
would be of no probative value, so the records would not be 
relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran has not received a diagnosis for other psychiatric 
symptoms or disorders.  Based on the Veteran's contentions, VA 
treatment records, and subsequent treatment of the claim by the 
RO, the Board has not broadened nor recharacterized the issue of 
PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope 
of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

Service Connection for PTSD

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Personality 
disorders are not disabilities for VA disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2010).

Service connection for PTSD requires: medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The applicable 
regulation requires that the in-service stressor or traumatic 
event involve actual or threatened death, serious injury, or a 
threat to the physical integrity of self or others and the 
person's response involve intense fear, helplessness or horror.  
See DSM-IV § 309.81 (4th ed. 1994).

If a claim for service connection for PTSD is based on 
allegations of in-service personal assault, evidence from sources 
other than a veteran's service records may corroborate a 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor and such evidence include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  The regulation specifically provides that VA will not 
deny a PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from sources 
other than a veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
Veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors are 
related to combat, a veteran's lay testimony regarding the 
reported stressor must be accepted as conclusive evidence as to 
their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory, that is, not contradicted 
by service records, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed 
standard for proof of service incurrence of an injury or disease, 
38 U.S.C.A. § 1154(b) requires that a veteran have actually 
participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If it is determined that a veteran did not engage in combat with 
the enemy, or the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the record 
must contain service records or other corroborative evidence 
which substantiates or verifies a veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes all of the evidence in the Veteran's claims file, 
with an emphasis on the evidence relevant to this appeal, has 
been reviewed.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim. 

In this Veteran's case, the evidence does not show, nor does the 
Veteran allege, that he engaged in combat with the enemy during 
active service.  The Veteran has specifically stated that his 
claimed PTSD is not due to combat experiences, but is due to an 
alleged in-service assault.  The Board also finds that there is 
no objective evidence that the Veteran "engaged in combat with 
the enemy."  For this reason,  
38 U.S.C.A. § 1154(b) is not applicable in the instant case.

The Veteran contends that he suffers from PTSD due to sexual 
assault in-service in September 1974.  In June 2007 letter, the 
Veteran stated that he was attacked and sexually assaulted in 
approximately September 1974 by a Sergeant that had befriended 
him.  The Veteran described the assault, which he claimed 
happened while camping on the beach.  

With regard to the first element necessary for a grant of service 
connection (medical evidence of PTSD), there are diagnoses of 
PTSD of record in accordance with DSM-IV criteria.  The first 
requirement for any service connection claim is competent 
evidence of existence of a current disability.  Brammer v. 
Derwinski,  
3 Vet. App. 223, 225 (1992).  VA treatment records from September 
1998 to 
June 2005 reported that the Veteran had positive PTSD and MST 
screenings.  

An August 2005 VA Psych/MH Nurse Practitioner Initial Assessment 
listed an Axis I diagnosis of PTSD, chronic.  This examiner noted 
a history that the Veteran had an abusive childhood which was 
compounded by a rape in service.  A September 2006 VA Social 
Worker Note listed an Axis I diagnosis of PTSD, chronic and 
severe, and an Axis IV diagnosis that the Veteran has ongoing 
psychological problems due to the extreme abuse he suffered in 
childhood that was made worse by sexual assault in the Air Force.  

The second criteria for service connection for PTSD is credible 
supporting evidence that the claimed in-service stressor 
occurred.  Service treatment records, coupled with the Veteran's 
reported history of the in-service assault given during 
treatment, do not provide credible evidence of the occurrence of 
the claimed in-service stressor of being sexually and physically 
assaulted by a Sergeant while camping during service.  

If a claim for service connection for PTSD is based on 
allegations of in-service personal assault, evidence from sources 
other than a veteran's service records may corroborate a 
veteran's account of the stressor incident.  The evidence of 
record in this case does not contain any reports from law 
enforcement authorities or rape crisis centers evidencing a 
sexual assault, and the Veteran does not contend that he made any 
such reports or that such records were created.  

There are also no records from mental health counseling centers, 
hospitals, or physicians, reporting treatment for any alleged in-
service assault.  The Veteran does not contend that he sought 
mental health counseling, hospital treatment, or physician or 
other medical professional treatment following the alleged in-
service assault, or even that he reported this alleged incident 
to any such medical professionals.  The Veteran did not report, 
nor does the record show, taking a test for sexually transmitted 
diseases after the alleged in-service assault.  

The Veteran has also not submitted any statements from family 
members, roommates, fellow service members, or clergy concerning 
the alleged in-service sexual assault.  In fact, in a June 2007 
statement, the Veteran wrote that he had not even told anyone 
about the claimed sexual assault in service.  

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor and such evidence include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  

In this case, there is no credible evidence of record that, 
following the claimed sexual assault in September 1974, the 
Veteran requested a transfer to another military duty assignment.  
A February 1975 airman performance evaluation contain a notation 
that the Veteran had expressed his desire to be released from the 
Air Force under any condition; however, there is no evidence in 
the service records that the Veteran filed any type of request 
for a transfer or separation from service, and the evidence that 
is of record reflects reasons for service separation and desire 
for service separation unrelated to a claimed in-service sexual 
assault.  The Veteran was ultimately discharged from the Air 
Force in March 1975; however, this was based on frequent 
involvement of a discreditable nature with military authorities.  
In an April 2006 VA Social Worker Note, the Veteran reported that 
he was discharged from the Air Force for hardship reasons to help 
his parents.  

The Veteran suffered deterioration in work performance even 
before the date of the claimed in-service sexual assault, and for 
reasons unrelated to such claimed assault.  In a May 1974 
"Airman Performance Report," the Veteran was given high marks 
for the time period of September 1973 to April 1974.  The Veteran 
was also commended for his hard work.  Several months prior to 
the claimed sexual assault, the Veteran was reduced in rank from 
Airman 1st Class to Airman in May 1974, and was diagnosed with an 
immature personality in May 1974.  Service records show that, 
several months prior to the claimed sexual assault in service, 
the Veteran was disciplined for reporting late for duty multiple 
times in May 1974.  In August 1974, again prior to the claimed 
in-service sexual assault, the Veteran was seen for drug abuse 
and experimenting with marijuana.  

The evidence of record shows that the Veteran's deteriorating 
performance in service began before the claimed sexual assault in 
September 1974 and was due to personality problems, drug abuse, 
and family and career concerns, not the claimed sexual assault.  
In a March 1975 "Airman Performance Report," the Veteran was 
given low marks for the time period of May 1974 to February 1975.  
In October 1974, the Veteran was diagnosed with an immature 
personality and a behavior disorder, chronic, severe.  In the 
February 1975 separation examination, the examiner reported that 
the Veteran suffered from mild depression over his career 
situation, but did not report any in-service assault.   

The Board finds the Veteran's statements concerning the 
occurrence and details of the alleged in-service assault to not 
be credible.  In weighing credibility, VA may consider interest, 
bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  The Veteran has been inconsistent in reporting the 
alleged event.  In an April 2005 VA Social Work Note, the Veteran 
reported that his PTSD was not military related, but the result 
of childhood abuse.  In an April 2005 VA Social Worker Note, the 
Veteran reported that while in the service, he was referred to a 
psychiatrist for "somekind of problem," but was thrown out of 
the psychiatrist's office due to his behavior.  In a June 2007 
statement, the Veteran wrote that the rape occurred approximately 
September 1974.  However, in the September 2006 VA Social Worker 
Note, the Veteran reported that the rape occurred in May or June 
of 1974.  Based upon the weight of the evidence, there is no 
credible supporting evidence that the claimed in-service stressor 
of sexual assault occurred.  

The third criteria, a link, established by medical evidence, 
between current symptoms and an in-service stressor, is not met 
in this case.  Indeed, because of the finding that the alleged 
in-service sexual assault did not occur, there is no in-service 
injury or event to which the diagnosed PTSD could be related.  
The remaining credible history reflects only that the PTSD 
diagnosis is based on a history of child abuse.  While the August 
2005 VA Psych/MH Nurse Practitioner Initial Assessment purported 
to opine that the Veteran's PTSD was compounded by his experience 
of rape in the Air Force, this purported opinion is of no 
probative value because it is based on the inaccurate factual 
assumption that a sexual assault to the Veteran occurred during 
service.  Likewise, while the September 2006 VA Social Worker 
Note purported to opine that the Veteran's "child abuse history 
and the sexual assault in the military as described meets the 
criteria sufficient to cause PTSD," such was also based on the 
inaccurate factual assumption that a sexual assault occurred in 
service in September 1974.  Only the history of the Veteran's 
childhood abuse remains as a factual basis to support a diagnosis 
of PTSD.  See Cohen v. Brown, 10 Vet. App. 128.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  See Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Medical evidence is not limited to that which is provided by 
doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, 
the probative value of a medical opinion is also based on the 
scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings.  
See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board notes, 
however, that the absence of claims file review does not 
necessarily render an examination inadequate or reduce the 
probative value of a medical opinion.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 305 (2008); Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  

The Board finds that the August 2005 VA Psych/MH Nurse 
Practitioner Initial Assessment and September 2006 Social Worker 
Note are of no probative value because they were based on an 
inaccurate factual history of in-service sexual assault.  The 
Board is not bound to accept medical opinions that are based on 
history supplied by the Veteran, where that history is 
unsupported by the medical evidence or based upon an inaccurate 
factual background.  Black v. Brown, 5 Vet. App. 177 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); see also Swann v. Brown, 
5 Vet. App. 229 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).

Reliance on a veteran's statements renders a medical report 
incredible only if the Board rejects the statements of the 
veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
because other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the opinion.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Because the 
Board has weighed the evidence and found that the in-service 
stressor did not occur, and based upon the discussion above, the 
Board finds the August 2005 VA Psych/MH Nurse Practitioner 
Initial Assessment and September 2006 VA Social Worker Note have 
no probative value.  

The Veteran has a current diagnosis of PTSD; however, based upon 
the weight of the evidence, there is no credible supporting 
evidence that the claimed in-service stressor occurred.  For 
these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for PTSD, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is denied.


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


